In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00093-CR



       DEMARIUS DEJUAN TAYLOR, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 202nd District Court
                 Bowie County, Texas
             Trial Court No. 20F0475-202




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                       MEMORANDUM OPINION

       A Bowie County jury convicted Demarius Dejuan Taylor of murder,1 sentenced him to life in

prison, and fined him $10,000.00. On appeal, Taylor claims that the trial court erred in denying

his motion for a continuance that was filed around two weeks before the trial was scheduled to

begin. Because we find that the trial court did not abuse its discretion in denying Taylor’s

motion for continuance, we affirm the trial court’s judgment.

I.         Background

           On the afternoon of March 31, 2020, Taylor’s sister, Bosnia, was in a fist fight with

another young woman. As the fight was winding down, a man punched Bosnia in the face.

Bosnia reported this to Taylor. Later that night, two vehicles with about ten people went to the

home of the murder victim, Notoryous Crabtree. Another fight broke out among perhaps twenty

or more people. Near the end of the second fight, Bosnia saw Taylor shoot a pistol in the

direction of the crowd. Crabtree’s uncle saw Taylor shoot Crabtree. It was generally agreed

among the parties that a young man named Edmondae Fields2 was in the vehicle that transported

Taylor to the scene of the second fight and ultimate killing.

           A few days after the shooting, Taylor was arrested and charged with the murder of

Crabtree. The trial court set the case for trial on May 25, 2021.




1
    See TEX. PENAL CODE ANN. § 19.02(b).
2
    We use the spelling of Fields’s name from the motion for continuance.
                                                           2
II.         The Trial Court Denied Taylor’s Motion for Continuance

            On May 12, 2021, Taylor filed a motion for continuance, which claimed that two days

prior, for the first time, Taylor told his attorney about another person, Fields, who Taylor

claimed was the shooter. A hearing on the motion was held on May 17, 2021.3

            At the hearing, Taylor presented testimony from his mother, Ashley Gulley, who testified

to the following:

            •   She received a phone call from Fields—in August or September 2020—and he said
                he was “sorry”;4

            •   That phone call lasted twenty-three seconds;

            •   Fields and her son “both have little facial hairs growing right here” and wore their
                hair in dreads; and

            •   She received Facebook messages from Fields around that time.

            According to Gulley, Fields wrote her on Facebook and asked for contact information for

Taylor’s attorney. As proof that the communications took place, two screen shots of Gulley’s

phone showing Facebook messages were produced as exhibits at the hearing. A third screen shot

that showed Fields’s profile page was also introduced as an exhibit. Gulley verified that Fields’s

name on Facebook was Stanka Velli. Yet, the profile photo of Velli was very blurred. It

appeared to show a “black male[’s]” face, but the image was barely sufficient to suggest that

much.

3
 There is a discrepancy in the reporter’s record. The title page of the volume transcribing the motion for
continuance hearing says it reflects a proceeding on May 10—two days before the motion was filed. The reporter’s
master index volume, though, shows the hearing on a continuance was held on May 17. This comports with a
comment from the trial court during the hearing, that the case was “currently set for jury selection next Tuesday,
May the 25th.”
4
    Gulley testified that Fields told her, “Ms. Ashley, I’m sorry” and “I’m just sorry, Ms. Ashley; I’m just sorry.”
                                                              3
        The two messages showed a text conversation between Fields and Gulley that started on

August 13, 2020, at 1:35 p.m. First, Fields said that he would call Gulley later for the address to

Taylor’s attorney’s office. The next entry showed a missed call from Fields to Gulley on

August 20 at 3:16 p.m., and then a note from Gulley saying that she called him back and for him

to call her when he was ready. About an hour and a half later, Fields wrote back and asked for

the attorney’s phone number. Gulley replied with the name and phone number of Taylor’s trial

attorney. Fields asked who was testifying on Taylor’s behalf. Gulley responded, “No one.”

        Shortly after the messages and other exhibits were offered and admitted, Taylor’s

attorney told the trial court that he had not been contacted by Fields.

        In her testimony, Gulley said that Fields lived with his mother in Ashdown, Arkansas.5

Gulley had known Fields since he was a boy; Fields was Taylor’s age. Taylor’s counsel posed

the following to Gulley: “Now, you know that I have hired here in the last few days a private

investigator, a man named Ronnie Sharp to try and find [Fields], correct?” Gulley agreed.

Counsel next asked, “I’ve shared with you today that he did today go to see the mama in

Ashdown, Arkansas, who indicated that she does not know where he is and cannot find him,

correct?” Gulley again agreed. There was also testimony that Fields was on parole in Arkansas.

        On cross-examination, the State pointed out that the offense report stated that Fields was

in the vehicle with Taylor. Gulley conceded that Fields never told her that he was the shooter.

When asked where she was getting her information that Fields was the shooter, Gulley



5
 Ashdown, Arkansas, is approximately 19.5 miles north of Texarkana, which straddles the state line between Texas
and Arkansas.
                                                       4
responded, “From other people. . . . I guess people he done talked to.” Yet, the only person

Gulley identified was Fields’s former girlfriend, a woman named Mya Draper.

       Later, under questioning from Taylor’s counsel, Gulley said that Draper had sent Gulley

a message that “[Edmondae] Fields rather shoot someone than fight someone.” Pressed on the

matter, Gulley twice more stated that Fields never told her he was the shooter; she just believed

“that he [knew] something.”

       After hearing Gulley’s testimony, the trial court denied the motion for continuance.

III.   The Trial Court Properly Denied the Motion for Continuance Because it Was
       Insufficient

       “The trial court’s ruling on a motion for continuance is reviewed for abuse of its

discretion.” Janecka v. State, 937 S.W.2d 456, 468 (Tex. Crim. App. 1996) (per curiam). “To

establish an abuse of discretion, there must be a showing that the defendant was actually

prejudiced by the denial of his motion.” Id.; see also TEX. CODE CRIM. PROC. ANN. art. 29.06.

       Because Taylor’s motion was prompted by what he asserted was an absent witness, he

was required to make certain particular showings to the trial court.

       When the defendant’s motion for continuance is based on an absent witness, it is
       necessary to show (1) that the defendant has exercised diligence to procure the
       witness’s attendance, (2) that the witness is not absent by the procurement or
       consent of the defense, (3) that the motion is not made for delay, and (4) the facts
       expected to be proved by the witness. It must appear to the trial court that the
       facts are material. Mere conclusions and general averments are not sufficient for
       the court to determine their materiality, and the motion for continuance must
       show on its face the materiality of the absent testimony.




                                                 5
Harrison v. State, 187 S.W.3d 429, 434 (Tex. Crim. App. 2005) (footnotes omitted) (citations

omitted). Between his motion and the evidence adduced at the hearing, Taylor’s motion fell

short of those requirements on several fronts.

       A.      Diligence Not Shown

       According to his motion, Taylor’s attorney learned that Fields was a potential witness on

May 10, 2021, in a conversation with Taylor.         Counsel elicited affirmative answers from

Taylor’s mother that counsel had retained a private investigator who went to the home of

Fields’s mother, and the mother did not know Fields’s whereabouts.          Taylor also elicited

testimony that Fields was on parole in Arkansas.

       Even so, we cannot say that this showed diligence in trying to locate Fields. There was

no testimony from the investigator. No evidence was offered as to how many times or on what

occasions the investigator tried to locate Fields. There was also no evidence establishing that

Fields was in fact on parole. Nor was there any evidence that the investigator contacted Fields’s

supervising officer. See Booth v. State, 499 S.W.2d 129, 133 (Tex. Crim. App. 1973) (diligence

not shown where motion for continuance only stated that the witness was “‘believed to . . . live

in San Antonio, or Austin or Houston,’ but the same does not show the diligence, if any, which

had been used to secure his attendance”).

       B.      Absence Not Attributed to Defendant

       The movant must also demonstrate “that the witness is not absent by the procurement or

consent of the defense.” Harrison, 187 S.W.3d at 434. Taylor was silent on this factor in his

motion and at the hearing.

                                                 6
       C.      No Showing of Evidence that Fields Would Provide

       In Harrison, “no evidence was presented” as to whether the purported witness “was

willing to testify or whether he had any relevant testimony to offer.” Id. The same is true here.

Taylor brought forth only conjecture and surmise that Fields might have some information about

the events leading to and surrounding the murder. Gulley said that she thought Fields was the

shooter. But when asked directly about her personal knowledge, Gulley said four times that no

one had told her that Fields had confessed either to other persons or to her. Rather, she said that

she believed Fields knew something about the shooting. It was not disputed that Fields was

among several people at the scene.

       Additionally, the motion was not sworn to by a person with personal knowledge, as

required by statute. See TEX. CODE CRIM. PROC. ANN. art. 29.08; Ikner v. State, 468 S.W.2d 809,

810 (Tex. Crim. App. 1971).

       For these reasons, we find that the trial court did not abuse its discretion in denying

Taylor’s motion for continuance.

IV.    Conclusion

       As a result, we affirm the trial court’s judgment.



                                                 Scott E. Stevens
                                                 Justice

Date Submitted:       April 11, 2022
Date Decided:         June 3, 2022

Do Not Publish

                                                 7